Citation Nr: 0419345	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  01-09 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Providence, Rhode Island



THE ISSUE

Entitlement to an evaluation higher than 10 percent for a 
bilateral hernia disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to June 
1968.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Regional Office (RO).  
The veteran did not request a hearing, and he did not respond 
to the September 2003 duty to assist letter.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to notify has been satisfied.

2.  In August 2000, the right inguinal hernia measured 3 
centimeters (cm), was asymptomatic, did not require reduction 
by, or the support of, a truss or belt; no right hernia is 
currently shown.  

3.  The left inguinal hernia symptoms resolve without 
particular treatment; they are self reducing, or are without 
true hernia protrusion; they do not require reduction by, or 
the support of, a truss or belt.

4.  There are no hernias, right or left, that are not well 
supported by a truss, or not readily reducible; there are no 
large hernias.  



CONCLUSION OF LAW

The criteria have not been met for a rating greater than 10 
percent for postoperative bilateral hernia residuals.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7338 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C. §§ 5102, 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, revised VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  The VCAA is applicable to 
applications filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003); 38 U.S.C. § 7104(c)(General Counsel precedent 
opinions binding on Board).  

After VA receives an application that is at least 
substantially complete, VA must then provide notice of the 
information and evidence not of record that is necessary to 
substantiate the "claim," including which information and 
evidence that VA will seek to provide, and which information 
and evidence the claimant is expected to provide.  38 U.S.C. 
§ 5103(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 C.F.R. § 3.159(b)(1).  Additionally, if an 
application for a benefit is incomplete, VA shall notify the 
claimant and the claimant's representative, if any, of the 
information necessary to complete the application.  38 U.S.C. 
§ 5102(b); see also 38 C.F.R. § 3.159(b)(2) (receipt of 
incomplete application triggers notice of information 
necessary to complete information).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the Court 
noted that a failure to provide preadjudicatory notice did 
not nullify or void the AOJ decision, but that the veteran 
would still be entitled to "VCAA content-complying notice" 
and proper subsequent VA process.  Pelegrini, slip. op. at 
10-11.  Thus, the Court left open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.

The Board acknowledges that in this case, the VCAA content 
complying notice was provided in September 2003, after the 
June 2001 rating decision at issue.  Although the timing of 
this VCAA notice was after the rating decision in this case, 
the Board nonetheless determines that any perceived timing 
defect was not prejudicial to the veteran under facts and 
circumstances of the instant case, because any such error was 
harmless.  See 38 C.F.R. § 20.1102.  

The veteran was ultimately provided with VCAA notice in 
September 2003.  This letter provided notice of what VA had 
received, what information and evidence was needed to 
substantiate his claims, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that was relevant to the claim.  Thereafter, 
the claim was readjudicated in the October 2003 supplemental 
statement of the case (SSOC).  Additionally, the rating 
action, statement of the case (SOC), and the October 2003 
SSOC advised the veteran of law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claim.  Thus, the Board observes that all of the 
aforementioned correspondence informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claims.  See 
Quartuccio, supra; Charles v. Principi, 16 Vet. App. 370 
(2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the VCAA content-complying notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board.  In reviewing AOJ 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Because the Board makes 
the final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
AOJ initial adjudication constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104.  There simply 
is no "adverse determination," for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

Thus, the claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining relevant evidence necessary 
to substantiate the claim.  All identified evidence has been 
obtained and associated with the claims folder, and the 
veteran has not identified any other pertinent evidence 
concerning his claim.  Specifically, the service medical 
records, private treatment report, and VA examination reports 
have been associated with the claims folder.  The veteran was 
afforded the opportunity for hearings.  The veteran has not 
identified any other pertinent evidence not already of 
record.  

On this point, although the statement submitted in lieu of a 
646 argues that a new examination or addendums are requested, 
this is not necessary.  The argument intimates that the 
examinations were incomplete or inadequate.  The Board 
disagrees.  The veteran was thoroughly evaluated twice for 
bilateral hernias, and only one afflicted side was found on 
each occasion (August 2000 and October 2003 VA examination 
reports.)  The examiners obtained a medical history prior to 
performing objective examinations, and more than adequately 
answered all pertinent questions pertaining to the service-
connected disability.  As there is otherwise no additional 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  


II. Postoperative Residuals of the Inguinal Hernias

The veteran contends that a higher rating is warranted for 
his bilateral inguinal hernias.  His service medical records 
reveal that he was diagnosed with bilateral indirect inguinal 
hernias in August 1964.  A bilateral hernioplasty was 
performed.  The veteran filed his original compensation claim 
in August 1968 for unrelated disabilities, and following 
review, the RO established service connection for residuals 
of bilateral inguinal hernias at zero percent under 
diagnostic code (DC) 7338, in a May 1969 rating decision.  

In May 2000, the veteran withdrew his appeal on another 
unrelated issue, and filed his claim for an increase in the 
zero percent assigned to his bilateral inguinal hernia 
disability.  A letter from A.A.H, III, PA-C, dated in May 
2000 was also received, showing that during a physical 
examination, the examiner detected evidence of a small left 
inguinal hernia.  The examiner noted that the veteran could 
not be granted clearance to perform the custodial position he 
was applying for, but that the company would be happy to re-
evaluate him after his condition had been successfully 
repaired.  

The August 2000 VA compensation and pension examination 
report shows that although the veteran's hernias were 
manifested in service, he was operated on, finished his 
remaining term of service and experienced a good result from 
the surgery.  He had no subsequent hernia problems, and, in 
fact, was unaware of a hernia problem until notified of the 
results of his May 2000 employment examination.  The VA 
examiner found that the left inguinal hernia that was 
detected in May 2000 was not symptomatic.  On objective 
examination, he did have a 3 cm recurrent right inguinal 
hernia, however.  The repair on the left was "okay."  The 
examiner further found that the asymptomatic right hernia did 
not bother the veteran, and any repair issues would be up to 
the veteran and his surgeon, as many factors go into that 
decision.  The diagnosis was bilateral inguinal hernia repair 
in 1964, with recurrence on the right, and no recurrence on 
the left.  

The June 2001 rating decision determined that a 10 percent 
rating was warranted for the hernia protrusion of 3 cm on the 
right, but that a higher rating was not warranted, as there 
were no left sided symptoms; a greater evaluation for the 
right was not shown; and that referral for 38 C.F.R. 
§ 3.321(b)(1) consideration was not warranted.  The veteran's 
July 2001 notice of disagreement (NOD) reflects only that an 
increase was averred under DC 7338 and several other 
regulations.  His December 2001 substantive appeal, submitted 
via VA Form 9, shows the same contentions.  

In October 2003, the veteran was provided another VA 
compensation and pension examination.  That report shows that 
the veteran was not able to see a left sided bulge, but that 
he could feel one when he coughed or strained.  He also 
occasionally had a twinge of pain in that area.  The examiner 
noted that these were brought on by certain movements or 
positions, occurred approximately once a day, lasted for 
several seconds, and were rated as mild in severity.  The 
veteran also reported avoiding lifting, strenuous activities, 
and wore snug fitting athletic style underwear for support.  
There was no unintentional weight loss, difficulty moving his 
bowels, or other symptoms.  He had not lost time from work 
due to current symptoms.  He currently works for the Federal 
Aviation Administration (FAA) as an environmental technician.

During physical examination, the examiner had the veteran 
cough in a standing position, which resulted in a left sided 
bulge in his groin area, as well as the inguinal canal.  
These were self reducing when the intraabdominal pressure 
returned to normal.  No right sided bulging or symptoms were 
noted on examination.  The diagnosis was left sided inguinal 
hernia.  The summary noted that there were no effects on the 
activities of daily living or occupation.  

The October 20, 2003 SSOC noted that there was no response 
from the veteran to the September 17, 2003 letter.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (veteran cannot 
passively wait for [help] in circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.) 

Disability ratings, for VA purposes, are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. Also, 
when making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances. See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Certain regulations under 38 C.F.R. § 4.114 were changed, 
effective July 2, 2001. The veteran filed his claim in June 
2000, prior to those revisions.  See 66 Fed. Reg. 29488 (May 
31, 2001).  However, because those changes pertain to 
diagnostic codes relating to liver disabilities, and not 
hernias, those changes do not impact this case in any way, 
and the veteran is not prejudiced by the Board deciding his 
appeal without first remanding his case to the RO.  See 
generally, VAOGCPREC 3-2000.  

The veteran currently has a 10 percent rating for his 
bilateral inguinal hernias, under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7338. 

According to 38 C.F.R. § 4.114, DC 7338, a zero percent 
rating is warranted if the inguinal hernias are small and 
reducible, or are without true hernia protrusion.  A zero 
percent rating is also assigned for hernias that were not 
operated on, but that are remedial.  A 10 percent rating is 
assigned for postoperative, recurrent hernias if the hernias 
are readily reducible and well supported by a truss or belt.  

A 30 percent rating is warranted for small, postoperative, 
recurrent hernias (or unoperated irremediable hernias), which 
are not well supported by a truss, or not readily reducible.  
The maximum 60 percent rating under this code requires 
evidence indicating large, postoperative, recurrent hernias 
are not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  

The Note under DC 7338 states that 10 percent will be added 
for bilateral involvement provided the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be evaluated, and 10 percent, only, added for 
the second hernia, if the latter is of compensable degree.

The only evidence reflecting a right-sided hernia shows an 
asymptomatic hernia, measuring 3cm on the August 2000 VA 
examination.  The examiner specifically found that it did not 
bother the veteran, as he was unaware of any hernia problems 
until examined in May 2000.  However, there is no current 
evidence of a right sided hernia.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Even reviewing the evidence at the 
August 2000 VA examination, there is no evidence that a 
rating higher than 10 percent was warranted, at any time, for 
the right sided hernia.  This is because it is small (3 cm) 
and there is no evidence that it is not well supported by a 
truss or belt.  In fact, the veteran reported it was 
asymptomatic.  Subsequently, no right sided bulging or 
symptoms were shown on the October 2003 examination.  

Further, the left sided hernia shows that it is small and 
reducible.  (May 2000 letter, October 2003 VA examination.)  
No left sided hernia was noted on the August 2000 
examination.  The October 2003 examiner noted that although 
the left hernia could be manifested on coughing or straining, 
it was self-reducing when the intraabdominal pressure 
returned to normal.  

The evidence does not show that a belt or truss has ever been 
required for support during the course of this appeal for 
either the left or the right side, only that the veteran 
wears "athletic style" underwear.  Thus, there is no 
indication that the veteran's bilateral hernias were ever not 
well supported or not readily reducible.  Furthermore, at no 
point during the course of the appeal did the veteran suffer 
recurrent hernias identified on both the right and left side 
at the same time so as to warrant application of the Note to 
DC 7338.  More importantly, the most recent examination shows 
a recurrent left inguinal hernia, but none on the right.  See 
Francisco, supra.  As the current level of disability does 
not establish that a compensable evaluation would be 
warranted for both the left and the right side, so as to 
warrant adding 10 percent for bilateral involvement, a higher 
evaluation is not warranted.  

The RO has determined that this case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards and to warrant 
referral of the case to the Director of Compensation and 
Pension Service for consideration an extraschedular 
evaluation.  The Board agrees with the RO's conclusion on 
this point.  The Board notes that there is no indication of 
any hospitalization for his bilateral hernias.  Additionally, 
although the veteran reported that he was turned down for 
employment as a custodian due to his hernia, the current 
evidence shows that he is employed by the FAA as an 
environmental technician, and has lost no time from work due 
to his hernia disability.  Consequently, the Board is of the 
opinion that marked interference with employment or frequent 
hospitalization is not shown so as to render impractical the 
regular schedular standards.

Since the preponderance of the evidence is against his claim, 
there is no reasonable doubt to resolve in his favor, and the 
claim is denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


	(CONTINUED ON NEXT PAGE)





ORDER

A rating higher than 10 percent for the bilateral inguinal 
hernia disability is denied.



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
